ORDER

PER CURIAM.
Michael' Davis (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of felony possession of a controlled substance, misdemeanor possession of marijuana, and misdemeanor possession of drug paraphernalia. Defendant claims the trial court: (1) plainly erred by allowing the prosecutor to state in closing argument that Defendant was “taking advantage of this little old woman”; (2) plainly erred in allowing the prosecutor to misstate evidence and argue facts outside the record during closing argument; and (3) abused its discretion in allowing the State to call a witness it did not endorse prior to trial.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).